department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date dear date cc tege eb ec emmadden cor-135003-01 uil this is in reply to your letter of date to commissioner charles rossotti requesting revocation of the sec_83 election that your husband filed in we hope the following general information is helpful to you your letter states that your husband took advantage of an early exercise date for incentive stock_options his company gave employees to start the one-year holding_period required for long-term_capital_gains treatment you state that you and your husband were under the impression that the sec_83 election and the early exercise of his stock_options had to be done as a single transaction in making this decision he received information from his company and consulted with an independent accountant in making the decision however the possibility that your husband would be terminated prior to vesting was not considered for general federal_income_tax purposes incentive stock_options are governed by sec_421 of the income_tax code the code under sec_421 if a share of stock is transferred to an individual in a transfer that meets the requirements of sec_422 then no income is recognized by the employee when the option is granted or exercised in such cases capital_gains income is generally recognized only upon the sale or disposition of the underlying stock such income is equal to the difference between the sale price and the sum of i the exercise price paid_by the employee and ii the amount_paid if any for the actual option however for alternative_minimum_tax amt purposes sec_421 of the code does not apply rather for amt purposes the compensation income attributable to an incentive_stock_option is determined under the rules of sec_83 under sec_83 unless an option has a readily_ascertainable_fair_market_value when it is granted which appears not to have been the case here sec_83 and sec_83 apply when the option is exercised sold or otherwise_disposed_of if as was your husband’s case the option is exercised sec_83 generally applies to the cor-135003-01 transfer of stock pursuant to the exercise under sec_83 and thus under the amt rules compensation income related to the transfer of the shares of stock to your husband arises when the stock is either transferrable or not subject_to a substantial_risk_of_forfeiture thus without more if the stock your husband received was subject_to a vesting schedule or if he could not transfer the stock then sec_83 would not have applied at the time he exercised the option and received the stock however under sec_83 the recipient of substantially nonvested stock may elect to have sec_83 apply to the stock in the year in which it is received even though the stock is substantially nonvested when transferred for amt purposes only a sec_83 election may be made for substantially nonvested incentive_stock_option stock thus if an b election is made the recipient has compensation_for amt purposes equal to the fair_market_value of the stock at the time the option is exercised less the exercise price and less any amount_paid for the option itself sec_1_83-2 of the income_tax regulations provides that an election under sec_83 may not be revoked without the consent of the commissioner of internal revenue the regulations also provide that such consent will only be granted whether the person filing the election is under a mistake of fact as to the underlying transaction a mistake of fact is an ignorance of a fact past or present material to a transaction and it exists where a person understands the fact to be other than they are the mistake must concern a fact which forms the very basis of the transaction the term mistake of fact does not include an erroneous belief concerning a collateral matter which does not relate to the essence of the underlying transaction in your letter you indicate that your husband’s decision to make an b election was based on part upon information he received from his first accountant your first accountant did not take into consideration the possibility and the resulting tax implications that your husband would be terminated prior to when his stock became vested your letter does not indicate that your husband was under a mistake of fact as to the underlying transaction ie the transfer of the stock to him rather the expressed reason your husband desires to revoke his election is that he did not understand the tax implications of making the election in such a case the commission er does not have the authority to consent to a revocation of an election under sec_83 stated another way if the internal_revenue_service was asked to rule formally on the matter it appears likely that your husband’s request for revocation of his sec_83 election would be denied however if he desires a ruling on the matter he may request one under the procedures contained in revproc_2001_1 2001_1_irb_1 in this regard we note that the user_fee that he would need to submit along with such a request is non-refundable even if his requested revocation is denied cor-135003-01 various bills which would affect the amt are currently under consideration by congress one bill under consideration is h_r which is co-sponsored by among others representatives robert matusi and zoe lofgren from california under this bill the valuation of the tax preference on isos would be changed by allowing taxpayers to pay taxes only on the basis of the stock on the date of exercise retroactive to date minus the fair_market_value of the stock as of date or on any gain realized on the date of sale if enacted this legislation would reduce the amount of tax owed as a result of the amt if you are interested you should contact your senators and representative regarding this legislation additionally the service has in place an offer_in_compromise program this purpose of this program is to settle a taxpayer’s liability for less than the full amount owed an offer_in_compromise may be reached in circumstances where the collection of the tax_liability in full would create economic hardship for more information concerning the offer_in_compromise program please see publication understanding the collection process form_656 offer_in_compromise and form a collection information statement for individuals these forms and publication can be ordered by calling or downloaded from the internal_revenue_service website at www irs gov at the bottom of the screen click on forms and pubs we hope the information provided in this letter is helpful to you and your husband if you have any questions concerning this reply please call erinn madden at sincerely robert misner robert misner assistant branch chief executive compensation branch office of the associate chief_counsel tax exempt and government entities
